         Case 1:20-cv-01955-MKV Document 10 Filed 05/14/20 Page 1 of 2


                                 USDC SDNY
                                 DOCUMENT                                                 Stefan Canizares
                                                                                                 Associate
                                 ELECTRONICALLY FILED
                                 DOC #:                                                     Akerman LLP
                                 DATE FILED: 5/14/2020                                   666 Fifth Avenue
                                                                                                20th Floor
                                                                                      New York, NY 10103

                                                                                            D: 212 259 8746
                                                                                            T: 212 880 3800
                                                                                            F: 212 880 8965
May 1, 2020                                                                 stefan.canizares@akerman.com



VIA ECF
Hon. Mary Kay Vyskocil,
U.S. District Judge
U.S. District Court, Southern District of New York
500 Pearl Street
New York, New York 10007

Re:    John P. Dash III v. NewRez LLC d/b/a Shellpoint Mortgage Servicing
       Civil Action No. 1:20-cv-01955-MKV

Dear Judge Vyskocil:

We represent defendant NewRez LLC d/b/a Shellpoint Mortgage Servicing (Shellpoint) in the
above-referenced action. I respectfully write to request an extension of Shellpoint's time to answer
or otherwise respond to the complaint. Shellpoint respectfully requests a three-week extension of
time to respond, which would move the current deadline of April 29, 2020, to May 20, 2020. John
P. Dash III, pro se plaintiff, consents to this request. Mr. Dash informed our office he filed a
motion for default judgment that has not yet been posted to the ECF docket. If the court grants
this request for an extension, we understand that motion will be moot.

The reason for this request is Akerman LLP has recently been retained by Shellpoint and needs
additional time to investigate the allegations of the complaint, as well as explore the possibility of
a potential early resolution with Mr. Dash. This is Shellpoint's first request for an extension of
time.

For all of these reasons, Shellpoint respectfully requests an extension of time to May 20, 2020, to
respond to the complaint.

Thank you for your consideration of this request.


Respectfully submitted,

/s/ Stefan Canizares
Stefan Canizares
       Case 1:20-cv-01955-MKV Document 10 Filed 05/14/20 Page 2 of 2
__________________________




cc:   John P. Dash III (via US Mail)
      Gotham BMG
      420 Lexington Avenue
      Suite 300
      New York, NY 10170
      Pro se Plaintiff




                                       This request is GRANTED nunc pro tunc. The request for entry
                                       of default [ECF #8, 9] is denied as moot.

                                             5/14/2020
